Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the claims filed on 11 March 2021.  
Claims 1, 9, 11-12, 15, and 18 were amended.
Claims 2, 16, and 20 were canceled.
Claims 1, 3-15, and 17-19 are currently pending and have been allowed.

	

Examiner’s Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Analysis: In-store technology to attract consumer interaction. (2013). Retail Week.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RESHA DESAI/Primary Examiner, Art Unit 3625